Citation Nr: 0520129	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  02 00-438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right Achilles tendon 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to September 
1980.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2001 RO decision which, in pertinent part, 
denied service connection for a right Achilles tendon 
condition.  The veteran filed a notice of disagreement in 
April 2002, the RO issued a statement of the case in October 
2002, and the veteran perfected his appeal in December 2002.  

In July 2004, the Board remanded this claim to ensure 
compliance with the Veteran's Claims Assistance Act of 2000.  
In March 2005, the Board remanded this claim for additional 
evidentiary development.  


FINDING OF FACT

A right Achilles tendon condition was not shown during the 
veteran's military service or for many years later, and was 
not caused by any incident of service.


CONCLUSION OF LAW

A right Achilles tendon condition was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 101, 
1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, is proximately 
due to or the result of a service-connected disease or 
injury. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2004). 

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within the year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

When there is aggravation of a nonservice-connected 
condition, which is proximately due to, or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation. Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  When a disease is 
first diagnosed after service, service connection can still 
be granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).  

Initially, the Board notes that the veteran's complete 
service medical records are not on file, despite several 
attempts by the RO to locate these records.  Consequently, in 
reaching this decision, the Board acknowledges, and accepts, 
the heightened obligation to provide an explanation of the 
reasons or bases for its findings and to consider the benefit 
of the doubt rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board does note, 
however, that the veteran's separation examination, dated in 
September 1980, has been obtained.

In this case, the veteran is seeking entitlement to service 
connection for a right Achilles tendon condition.  He has 
alleged that he injured is right Achilles during two 
inservice incidents (one during basic training and the other 
while stationed in Germany).  

The veteran has previously alleged that this condition was 
secondary to his left foot disorders.  The Board notes, 
however, that service connection has not been established for 
any left foot disability.  Therefore, service connection for 
a right Achilles condition secondary to a left foot 
disability is precluded.

Historically, the veteran served on active duty in the Army 
from July 1978 to September 1980.  As noted above, his 
complete service medical records are not available.  His 
separation examination, performed in August 1980, noted that 
his lower extremities were normal.  In discussing the 
veteran's medical history, the report noted that he fractured 
his left heel during service and that in July 1978 he was 
treated for Achilles tendonitis.   It also noted that his 
left ankle suffered an inversion trauma during March 1980, 
which required treatment with a cast. 

In September 1980, just after his discharge from the service, 
the veteran filed a claim seeking service connection for torn 
ligaments to the left foot in February 1980, and a fracture 
to the left foot occurring around September 1978.  No other 
conditions were claimed.  

In November 1980, a VA physical examination was conducted.  
The report of this examination noted the veteran's left foot 
and ankle complaints.  He also reported a callosity on his 
right foot, which will "start bothering him after playing 
about 4 hours of basketball."  X-ray examination of both 
feet and ankles were obtained, and revealed normal findings.  
The report concluded with a diagnosis of history of torn 
ligament and fracture of the left foot/ankle, with no current 
evidence of these conditions found.  Such a report only 
provides evidence against this claim. 

Post-service treatment records, dated from 1989, reveal 
treatment for a variety of conditions.  A treatment report, 
dated in April 1993, noted that the veteran had injured his 
right Achilles tendon when a guy stepped on his foot while 
playing basketball two days earlier (years after service).  
Physical examination revealed a swollen right ankle.  The 
veteran was told to rest his right foot, and apply cold 
treatments for 72 hours, followed by heat treatment.  He was 
prescribed Motrin for pain for a period of four weeks, and 
was instructed that follow-up treatment should be obtained.  
No follow-up treatment is indicated in the record.  Again, 
such a report provides more evidence against this claim. 

In June 1997, the veteran filed a statement noting that he 
wanted to claim service connection for his right Achilles 
tendon, secondary to his left foot disabilities.  He claimed 
that his right Achilles condition was the "direct result of 
my favoring the left side and leaning to the right while 
ambulating."

A treatment report, dated in June 1997, noted the veteran's 
narrative history of having ruptured his Achilles tendon 
while serving in Germany.  He indicated that he was treated 
with a cast for this condition.  

An MRI examination of the right ankle, performed in August 
1999, revealed an impression of an abnormally rounded 
morphology of the Achilles tendon which was thickened and 
compatible with a chronic tear/remote injury.  The report 
concluded with a diagnosis of possible abnormality or 
variant.  

A treatment report, dated in October 1999, noted the 
veteran's history of a ruptured right Achilles tendon while 
in the service.  He indicated that he was treated for three 
to four weeks with a cast for this condition, and that he has 
had pain in the area ever since.  Neuromuscular examination 
was essentially within normal limits.

In April 2005, a VA examination of the feet was conducted.  
The report noted the veteran's narrative history of injuring 
his right lower leg during service, as well as re-injuring 
this condition in 1980 during a game.  Physical examination 
revealed some tenderness over the right Achilles tendon.  
Range of motion of the right ankle was not limited, and there 
were no signs of swelling, redness, or atrophy.  His gait was 
normal.  X-ray examination of the right and left ankle 
revealed minimal degenerative changes.  The report concluded 
with a diagnosis of chronic tendonitis, right Achilles 
tendon.  Based upon his review of the claims folder, as well 
as his examination of the veteran, the VA physician opined 
that it was less likely as not that the veteran's right 
Achilles condition was incurred or aggravated during his 
active duty service.  In support of his opinion, the VA 
examiner indicated that there is no record of right ankle 
injury seen inservice, and no treatment or complaints of 
right Achilles tendonitis until 1996, many years after the 
veteran's discharge from the service.  The Board has reviewed 
this medical report and finds it to be entitled to great 
probative weight. 

In light of the opinion within the VA examination for feet 
(dated in April 2005) and the other evidence cited above, the 
Board finds that the weight of the credible evidence clearly 
demonstrates that the veteran's right Achilles condition 
began years after service and was not caused by any incident 
of service.  

As noted above, the veteran's post-service treatment records 
are completely silent as to any complaints of a right 
Achilles condition for over fifteen years after his discharge 
from the service.  The Board must note the lapse of many 
years between the veteran's separation from service and the 
first treatment for the claimed disorder.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).

While the veteran himself has contended that he currently has 
a right Achilles condition which began in service, as a 
layman he has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, and 
that it must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121. 

The RO's July 2004 letter, the October 2002 statement of the 
case (SOC), and the October 2004 and May 2005 supplemental 
SOCs, advised the veteran what information and evidence was 
needed to substantiate his claim herein and what information 
and evidence had to be submitted by him, namely, any 
additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertained to the claim.  He was specifically 
advised that it was his responsibility to support the claim 
with appropriate evidence.  Finally, the documents advised 
him what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  Thus, the veteran was 
ultimately provided content complying notice and proper 
subsequent process.  

The July 2004 VCAA notice letter specifically provided to the 
veteran with notice of the "fourth element" (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), and the Board finds that he was fully notified 
of the need to give to VA any evidence pertaining to the 
claim.  When considering the notification letter, the SOC, 
and supplemental SOCs, as a whole, the Board finds that he 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), Bernard v. Brown, 4 Vet. App. 384 (1993), and 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  Accordingly, the Board considers 
VA notice requirements met.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Thus, the Board is not aware of a 
basis for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  

The Board also notes that the veteran was provided a VA 
examination which included an opinion regarding the etiology 
of the claimed condition.  38 C.F.R. § 3.159(c)(4)(i).  
Consequently, the Board considers the duty to assist 
requirements met.  


ORDER

Service connection for a right Achilles tendon condition is 
denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


